KLEINFELD, Circuit Judge,
dissenting:
I respectfully dissent.
Chaddha’s testimony recounts brutality at the hands of Indian law-enforcement. But being subjected to such treatment does not by itself make him eligible for withholding from removal. The police abuses cannot be the foundation for relief unless they were employed against him for a statutorily prohibited reason, such as his political opinions.1 Illegitimate police behavior in pursuit of other goals, evidently to find another individual with a similar name suspected of arms dealing or to locate Sikh militants with whom Mr. Chaddha attended college, does not make him eligible for relief.2
Mr. Chaddha’s testimony does not compel an inference that the police cared about his politics or imputed political opinions, only that they thought he could lead them to the other Chadha or to terrorists.

. Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004).


. Id.